702 S.E.2d 798 (2010)
The STATE of North Carolina
v.
Edward Jason STANLEY.
No. 316P10.
Supreme Court of North Carolina.
October 7, 2010.
John J. Aldridge, III, Special Deputy Attorney General, for State of North Carolina.
Barbara S. Blackman, Assistant Appellate Defender, for Edward Jason Stanley.
*799 Prior report: ___ N.C.App. ___, 697 S.E.2d 389.

ORDER
Upon consideration of the petition filed by Defendant on the 30th of July 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."
Upon consideration of the petition filed on the 30th of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."